UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



ANTHONY MEDINA,

                             Plaintiff,                   07-CV-0497W(Sr)
v.

DAVID F. NAPOLI,
MARILYN BRIDGE,
THOMAS HANNAH,
JODI A. LITWILER,
LEON D. MCGRAIN,
NANCY SCHOONOVER,
CRAIG SKELLY,
FRANKLIN ZYWICKI,
JAMES GILBERT, and
LARRY GLEASON,

                             Defendants.



                                 DECISION AND ORDER

              This case was referred to the undersigned by the Hon. Elizabeth A.

Wolford, pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters. Dkt. #180.



                                      BACKGROUND

              Plaintiff’s amended complaint alleges that upon his transfer to A-Block in

the Special Housing Unit (“SHU”), at Southport Correctional Facility (“Southport”), on

May 17, 2007, Corrections Officer (“CO”), Skelly filed a disciplinary report falsely

accusing plaintiff of threats, resulting in plaintiff’s transfer to C-Block, where he was

placed under a deprivation order stripping plaintiff of showering privileges, outdoor

recreation, haircuts and cleaning supplies, for 21 days. Dkt. #181, ¶¶ 18-20. During his
confinement in C-Block, plaintiff made numerous complaints about his treatment by

corrections officers, housing conditions and medical treatment. Dkt. #181, ¶ 20. On May

23, 2007, plaintiff filed a grievance alleging retaliation by staff. Dkt. #181, ¶ 20.



              Upon plaintiff’s return to A-Block on June 7, 2007 and through June 12,

2007, plaintiff alleges that he was denied all food, including breakfast, lunch and dinner,

by CO Skelly, CO Zywicki, CO Gleason, Sergeant Hannah and CO Gilbert. Dkt. #181,

¶¶ 22-23. Plaintiff alleges the he lodged verbal and written grievances, through the

Inmate Grievance Program (“IGP”), internal mail, and with Southport Superintendent

Napoli, Deputy Superintendent Bridge, Sergeant Hannah, Sergeant McGrain, Sergeant

Litwiler and IGP Supervisor Schoonover, but received no response. Dkt. #181, ¶¶ 25 &

28-35.



              Plaintiff commenced this action, pro se, on July 30, 2007, along with other

inmates alleging, inter alia, denial of meals and harassment in A-Block during this

general time frame. Dkt. #1.



              On December 11, 2007, CO Gilbert received notice from the U.S.

Marshals Service of plaintiff’s lawsuit with respect to the deprivation of food in June of

2007. Dkt. #181, ¶ 50. That same day, CO Gilbert referenced the lawsuit as he denied

plaintiff his lunch. Dkt. #181, ¶ 51.



              By Decision and Order entered September 24, 2015, the Hon. John T.

Curtin granted defendants motion for summary judgment on the ground that plaintiff

                                              -2-
failed to exhaust all available administrative remedies as required by the Prison

Litigation Reform Act of 1995 (“PLRA”). Dkt. #152. By Summary Order issued February

28, 2018, the Court of Appeals for the Second Circuit vacated the judgment and

remanded the matter further consideration of whether plaintiff exhausted his

administrative remedies as to his June and December 2007 food deprivation claims

against the defendants set forth above. Dkt. #161.



              Plaintiff proceeds pursuant to 42 U.S.C. § 1983, alleging violation of the

Eighth Amendment’s prohibition against cruel and unusual punishment as well as

deliberate indifference to plaintiff’s need for sustenance; violation of the Fourteenth

Amendment’s right to substantive due process; and retaliation for exercising his First

Amendment right to file grievances. Dkt. #181. Although plaintiff filed his original

complaint pro se, he is currently represented by pro bono counsel.



                             DISCUSSION AND ANALYSIS

              Currently before the Court is plaintiff’s motion to compel discovery and to

sanction defendants for spoliation of evidence. Dkt. #185. Plaintiff argues that there is

no excuse for defendants’ failure to preserve evidence given that plaintiff filed this

action within one month of the underlying incident. Dkt. #185-1, p.9. Counsel for plaintiff

declares that during a teleconference regarding outstanding discovery, defense counsel

informed her that “no litigation hold for this matter could be located,” suggesting that

defendants failed to take reasonable steps to preserve documents. Dkt. #185-1, p.9 &

Dkt. #186-1, ¶ 3.


                                            -3-
             Defendants argue that they had no control over the documents at issue,

which were in DOCCS custody. Dkt. #193, pp.11-13. Moreover, defendants argue that

there is no evidence that defendants or DOCCS acted negligently with respect to the

documents sought or that the evidence plaintiff seeks would be favorable to his case.

Dkt. #193, p.15.



             Rule 26(b)(1) of the Federal Rules of Civil Procedure provides:

             Parties may obtain discovery regarding any nonprivileged
             matter that is relevant to any party’s claim or defense and
             proportional to the needs of the case, considering the
             importance of the issues at stake in the action, the amount
             in controversy, the parties’ relative access to relevant
             information, the parties resources, the importance of the
             discovery in resolving the issues, and whether the burden or
             expense of the proposed discovery outweighs its likely
             benefit. Information within this scope of discovery need not
             be admissible in evidence to be discoverable.

The rule is broadly interpreted to permit discovery of relevant evidence regardless of

the potential that such evidence will be admissible at trial. Cox v. McClellan, 174 F.R.D.

32, 34 (W.D.N.Y. 1997). In determining proportionality, courts balance the value of

discovery requested against the cost of production. Woodward v. Afify, 14-CV-856,

2017 WL 279555, at *2 (W.D.N.Y. Jan. 23, 2017). “Courts have wide discretion to

manage discovery.” Id. at *1.



             Pursuant to Rule 34(a), a party may serve on any other party a request to

produce documents which are in the possession, custody or control of the party upon

whom the request is served. Even where a party lacks actual physical possession or

custody of requested documents, such party may nevertheless be found to have control

                                           -4-
of the documents if the party is legally entitled to the documents or has the practical

ability to obtain the documents from a third-party. Gross v. Lunduski, 304 F.R.D. 136,

142 (W.D.N.Y. 2014). Courts in this district have held that the relationship between

NYSDOCCS and its employees is sufficiently closely coordinated to find that

NYSDOCCS employees have control over evidence held by NYSDOCCS. Wilson v.

Hauck, 141 F.Supp.3d 226, 229 (W .D.N.Y. 2015); See Gross, 304 F.R.D. at 143

(corrections officer had practical ability to acquire documents in NYSDOCCS

possession given NYSDOCCS substantial interest in the outcome of civil rights actions

against its employees).



              Spoliation is the destruction or significant alteration of evidence, or the

failure to preserve property for another’s use as evidence in pending or reasonably

foreseeable litigation. Richard v. Dignean, 332 F.R.D. 450, 466 (W.D.N.Y. 2019),

quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999). W hen

presented with a spoliation issue, “courts consider whether the party accused of the

spoliation or destruction had a duty to preserve requested documents, whether the

party acted willfully, negligently or in bad faith, and the degree of prejudice inflicted

upon the party seeking the discovery as a result of the spoliative conduct at issue.” Id.

at 466-67 (internal quotation omitted). The obligation to preserve evidence arises when

the party has notice that the evidence is relevant to litigation or when a party should

have known that the evidence may be relevant to future litigation. Id. at 467. The party

seeking sanctions for spoliation must demonstrate that the evidence is more than

simply responsive to discovery demands; the party must demonstrate that evidence



                                             -5-
would have been helpful in proving its claims or defenses, i.e., that the absence of such

evidence causes prejudice. Pizella v. Liberty Gas Station & Convenience Store, LLC,

410 F. Supp.3d 425, 433 (N.D.N.Y. 2019). Trial judges have wide discretion to impose

sanctions for spoliation, including preclusion, monetary sanctions or adverse inference

instructions, even in cases which do not rise to the level of outrageous culpability.

Richard, 332 F.R.D. at 467. The goals for imposing such sanctions include deterring

parties from engaging in spoliation; placing the risk of erroneous judgment on the party

that created that risk; and restoring the prejudiced party to the same position he would

have been absent the destruction of evidence by the opposing party. Pizella, 410 F.

Supp.3d at 434-435.



               Log Books

               Plaintiff seeks staffing records to identify where defendants were

stationed at Southport at the time of the incidents alleged in the complaint. Dkt. #185-1,

p.5. Plaintiff asserts that such records are necessary because defendants deny any

recollection of plaintiff and/or claim they were not present in the areas of the prison

where the incidents took place. Dkt. #185-1, p.5. Plaintif f seeks the Log Book or Sign

In/Sign Out Log and the Unit Activity Log from May through December of 2007 to piece

together information on defendants assignments at Southport. Dkt. #185-1, p.6. Given

that all staffing records reflecting shifts, work schedule and block assignments were

destroyed (Dkt. #186-3, p.7), plaintiff also seeks an adverse inference that defendants

were all working or present in the locations that he asserts within his complaint. Dkt.

#185-1, p.15


                                            -6-
              Defendants respond that because assignment sheets and/or staff bid

sheets do not reflect when and where a particular person actually worked on any given

day, NYSDOCCS had no basis to deviate from their standard retention policy to destroy

the documents prior to such records being requested by plaintiff. Dkt. #193, p.3.

Defendants have produced the Sign In/Out Log and Unit Activity Log for A-Block from

May through December of 2007, which they assert does track activity of specific

housing blocks, but object to providing this information for the other Blocks as the

alleged constitutional violations occurred in A-Block. Dkt. #193, pp.3 & 18.



              In reply, plaintiff asserts that the C-Block records are relevant because the

grievances he filed there caused defendants to retaliate against him upon his return to

A-Block and that he was housed in B-Block when he was denied lunch in December of

2007. Dkt. #194, p.6.



              The Court agrees that these records are relevant, but determines that the

time frame is overbroad. Defendants shall produce the Sign In/Out Log and Unit Activity

Log for C-Block for May and June of 2007 and for B-Block for December of 2007. As

these documents should provide plaintiff with the information sought by plaintiff, to wit,

who signed in and out of a given housing block during the time frame, the request for

sanctions is moot.



              Electronic Communications

              Plaintiff seeks electronic records and communications between Southport

personnel and/or any third party regarding plaintiff in order to obtain any records

                                            -7-
relevant to plaintiff’s complaints about food deprivation, retaliation and his attempts to

file grievances. Dkt. #185-1, p.6. Plaintiff claims that no such records have been

produced and that defendants have not indicated that any attempt has been made to

locate such records. Dkt. #185-1, p.6. Plaintiff requests that the Court compel

defendants to produce any such electronic communications and, if no such documents

exist, to explain the search process undertaken. Dkt. #185-1, p.7.



                Defendants respond that a search of the New York State Department of

Corrections and Community Supervision’s (NYSDOCCS’), email system was conducted

and no relevant documents were located. Dkt. #193, p.4. More specifically, an Assistant

Counsel for NYSDOCCS declares he conducted a search of the electronic

communication system of NYSDOCCS using the terms and connectors provided by

plaintiff for each defendant other than Southport Superintendent Napoli, w ho left

NYSDOCCS employment in 2009 and Deputy Superintendent Bridge, who left

NYSDOCCS employment in 2008, because their email addresses are no longer in the

system due to the length of time that has passed since they left NYSDOCCS

employment. Dkt. #193-2.



                Plaintiff replies that defendants failed to explain the preservation process

put in place to ensure that electronic communications would be preserved for the

duration of this litigation, noting that defendants advised plaintiff that a litigation hold

was not put in place for this action. Dkt. #194, pp.6-7. Plaintiff seeks sanctions for

defendants’ failure to preserve electronic communications concerning plaintiff. Dtk.

#194, pp.6-7.

                                              -8-
                The Court accepts defendants’ declaration that no electronic

communications were discovered following a search for electronic communications to

and/or from all of the defendants except Southport Superintendent Napoli and Deputy

Superintendent Bridge. As to those defendants, plaintiff has failed to demonstrate that

the absence of any such communications is prejudicial to plaintiff’s ability to prove his

claims.



                Personnel Records - Defendants’ Prior Misconduct

                Plaintiff seeks the personnel file, as well as other information related to

prior misconduct by defendants at Southport. Dkt. #185-1, p.7. Plaintif f argues that prior

misconduct is relevant to demonstrate motive, opportunity, intent, plan, knowledge, and

absence of mistake for the alleged constitutional violations and to show evidence of

defendants’ character. Dkt. #185-1, pp.7-8.



                Defendants respond that a review of defendants’ personnel files revealed

no information relating to issues of food deprivation and retaliation for filing grievances.

Dkt. #193, p.6. More specifically, the Assistant Attorney General assigned to this case

declares that defendants’ personnel files have been reviewed and do not reveal any

disciplinary documentation relating to allegations of food deprivation or retaliation. Dkt.

#193-3, ¶ 33.



                Plaintiff replies that he should be able to review the files and not be

required to rely on defendants’ statements. Dkt. #194, p.8.



                                              -9-
              The Court accepts defendants’ declaration that defendants’ personnel

records do not reveal evidence of prior allegations of retaliation or food deprivation and

determines that there is no basis to expand the scope of review of defendants’

personnel records. See Crenshaw v. Herbert, 409 Fed. App’x 428 (2d Cir. 2011) (“The

district court properly relied on defense counsel’s affirmation that [defendant’s

personnel] file contained no relevant disciplinary records.”).



              Inmate Grievances

              Plaintiff seeks grievances filed by any inmate at Southport alleging food

deprivation, retaliation and obstruction of the inmate grievance process against any

defendant so as to demonstrate a pattern of behavior; corroborate plaintiff’s allegations

and demonstrate motive and opportunity for defendants to deny inmates food and

retaliate against them. Dkt. #185-1, p.8.



              Defendants respond that plaintiff’s request is burdensome because

grievances are not filed by employee name, and are not stored electronically, requiring

every grievance to be reviewed manually. Dkt. #185-1, pp.8-9; Dkt. #186-3, pp.9-10 &

Dkt. #193-1, ¶¶ 4-5 & 7. Defendants further respond that any grievances during the

relevant time frame have been destroyed pursuant to NYSDOCCS’ retention policies.

Dkt. #185-1, p.9 & Dkt. #186-3, pp.9-10. Def endants argue that sanctions are not

appropriate for such destruction because plaintiff has failed to produce evidence to

suggest that grievances from other inmates regarding food deprivation existed and

supported his claims. Dkt. #193, p.18.



                                            -10-
              Plaintiff notes that these documents were requested within a year of the

filing of this action, providing defendants with sufficient notice of this discovery request.

Dkt. #185-1, p.8. Plaintiff seeks sanctions for defendants’ failure to preserve these

documents. Dkt. #185-1, p.15.



              “Prior complaints or grievances against a defendant may be discoverable

if they involve similar conduct to that alleged in the lawsuit.” Woodward, 2017 WL

279555, at *4. Moreover, such grievances would clearly be relevant to suggest a policy

or practice of withholding meals in retaliation for actual or perceived misbehavior.

However, the Court notes that defendants have produced a number of grievances

alleging denial of meals from inmates who were originally plaintiffs in this action. Dkt.

#26. Without opining as to their admissibility, these grievances would be sufficient to

corroborate plaintiff’s allegations and demonstrate a pattern of behavior. As to

obstruction of the inmate grievance process, the Court defers consideration of plaintiff’s

request for an adverse inference until such time, if any, that the existence of grievances

alleging obstruction of the inmate grievance process by other inmates could be used by

plaintiff to advance his claim.



              Plaintiff’s Grievances

              Plaintiff argues that records relating to the grievances and

communications he filed at Southport are relevant to his claim that he was denied

meals in retaliation for filing such grievances. Dkt. #185-1, p.10. Specifically, plaintiff

seeks all grievances and communications filed by plaintiff; any IGRC files and records;


                                             -11-
and any communications from NYSDOCCS’ personnel. Dkt. #185-1, p.10. Plaintiff

argues that these documents should have been preserved. Dkt. #185-1, pp.11-12. As a

consequence for the destruction of this evidence, plaintiff seeks to bar defendants from

arguing that the plaintiff did not file grievances, and a determination that the grievances

destroyed would have collaborated plaintiff’s claims. Dkt. #185-1, p.12.



                Defendants respond that they were not asked to produce the underlying

documents and communications until years after they were destroyed in the ordinary

course of business pursuant to NYSDOCCS’ retention policies and that there was no

basis to believe that every grievance filed by plaintiff should be preserved for this

litigation. Dkt. #185-1, p.10; Dkt. #186-3, p.8 & Dkt. #193, p.14.



                Grievances and communications related to the claims in this action were

produced as Rule 26 discovery. Dkt. #19-2,Dkt. #26 & Dkt. #27. In response to

plaintiff’s initial demand, defendants provided a list of grievances filed by plaintiff during

his incarceration at Southport. Dkt. #67. Defendants produced such an index. Dkt. #19-

2, pp.23-24. It was not until 2018 that plaintiff sought the underlying grievances. Dkt.

#193-3, p.15.



                The Court agrees that defendants were under no obligation to preserve

the underlying grievances filed by plaintiff during the entirety of his incarceration at

Southport as a result of the filing of this litigation. Moreover, while the fact that plaintiff

filed numerous grievances may support his claim that defendants retaliated against him


                                              -12-
because he filed so many grievances, plaintiff has failed to demonstrate that the

underlying substance of such grievances is relevant. Accordingly, plaintiff’s request for

an adverse inference is denied.



              Southport Manuals and Policies

              Plaintiff sought procedures, rules or guidelines relating to serving meals,

grievances, transfers, disciplinary measures and document retention. Dkt. #185-1, p.12.

Counsel for plaintiff declares that during a teleconference regarding outstanding

discovery, defense counsel informed her that the relevant Southport Facilities and

Operation Manual was destroyed. Dkt. #186-1, ¶ 3. Plaintiff notes that these manuals

were requested within a year of the filing of this action, providing defendants with

sufficient notice of their demand. Dkt. #185-1, p.13. Plaintiff seeks an inference that the

policy manual would demonstrate that defendants’ actions in denying plaintiff meals

and carrying out their obligations under the grievance program were inconsistent with

existing policies. Dkt. #185-1, p.13.



              Defendants respond that the Southport Facilities and Operation Manual

establishes guidelines for meal preparation and delivery to housing blocks, as well as

kitchen staffing and operations and is not, therefore, relevant to any element of

plaintiff’s claim. Dkt. #193, p.16. Moreover, defendants respond that deposition

testimony has established that, in 2007, kitchen staf f had no involvement in delivery of

meals to individual inmates and there was no requirement to track the service of meals

to individual inmates. Dkt. #193, p.17.



                                           -13-
               As plaintiff has failed to demonstrate that the destruction of the Southport

Facilities and Operations Manual deprives him of evidence which he could not

otherwise obtain regarding NYSDOCCS policies governing inmate meals and the

grievance process, plaintiff’s request for an adverse inference is denied.



               Inmate File

               Plaintiff sought his inmate file from Southport, which includes, inter alia,

disciplinary orders and dispositions and medical accommodations. Dkt. #185-1, p.13.

Plaintiff seeks an adverse inference that the file would support plaintiff’s need for

medical accommodations at Southport and corroborate his claims about deprivation

orders he was subjected to at Southport. Dkt. #185-1, p.13.



               Defendants respond that disciplinary orders and medical accommodations

are not relevant to the claims remaining in this action, to wit, denial of food and

retaliation. Dkt. #193, p.17.



               The Court finds that defendants should have been on notice of the need

to preserve plaintiff’s inmate file upon the filing of plaintiff’s lawsuit alleging retaliation.

However, the Court defers consideration of plaintiff’s request for an adverse inference

until such time, if any, that the existence of information contained within plaintiff’s

inmate file is unavailable from other sources and could be used by plaintiff to advance

his claim.




                                               -14-
              Audio Tapes of Disciplinary Hearings

              Plaintiff seeks an inference that audio recordings of plaintiff’s disciplinary

hearing would corroborate his claim that the disciplinary charge against him was false

and that defendants Skelly and Bridge fabricated their misbehavior report. Dkt. #185-1,

p.14.



              Defendants argue that plaintiff has failed to demonstrate that the audio

tapes would corroborate his allegation that the disciplinary charge against him was

false. Dkt. #193, p.17.



              As plaintiff’s complaint does not set forth a denial of due process claim

with respect to his disciplinary hearing on the misbehavior report, there was no basis for

defendants to have preserved such evidence. Accordingly, plaintiff’s request for an

adverse inference is denied.



              SO ORDERED.

DATED:        Buffalo, New York
              January 31, 2020

                                            s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                            -15-
